UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4168



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellees,

          versus


RICKY LYNN WHITESIDE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-99-61)


Submitted:   January 19, 2001             Decided:   February 8, 2001


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rickey G. Young, Martinsville, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Sharon Burnham, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Lynn Whiteside appeals his criminal conviction of being

a felon in possession of a firearm under 18 U.S.C. § 922(g)(1)

(1994).    Whiteside raises only one issue on appeal.     He contends

that the evidence at trial was insufficient to prove that he was in

possession of the firearm in question.       Our review of the record

discloses that the jury’s decision is based upon substantial evi-

dence.    Glasser v. United States, 315 U.S. 60, 80 (1942).    Accord-

ingly, we affirm the conviction.       See United States v. Whiteside,

No. CR-99-61 (W.D. Va. Feb. 24, 2000).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              AFFIRMED




                                   2